Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 1 of 52




              EXHIBIT 6
CAND-ECF                                                                                 Page 1 of 8
             Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 2 of 52


                                                                     ADRMOP,CONSOL,RELATE

                                U.S. District Court
                    California Northern District (San Francisco)
                 CIVIL DOCKET FOR CASE #: 3:18-cv-06808-WHO


VISCOMI et al v. JUUL LABS, INC. et al                     Date Filed: 11/09/2018
Assigned to: Judge William H. Orrick                       Jury Demand: Plaintiff
Lead case: 3:18-cv-02499-WHO                               Nature of Suit: 365 Personal Inj. Prod.
Member case: (View Member Case)                            Liability
Relate Case Cases: 3:18-cv-06776-WHO                       Jurisdiction: Federal Question
                    3:18-cv-02499-WHO
Case in other court: Pennsylvania Eastern, 5:18-cv-03760
Cause: 28:1332 Diversity-Product Liability
Plaintiff
MICHAEL VISCOMI                              represented by Russell D. Paul
                                                            BERGER and MONTAGUE PC
                                                            1622 LOCUST STREET
                                                            PHILADELPHIA, PA 19102
                                                            215-875-3000
                                                            Email: rpaul@bm.net
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           AARON J. FREIWALD
                                                           FREIWALD LAW, P.C.
                                                           1500 WALNUT STREET
                                                           18TH FLOOR
                                                           PHILADELPHIA, PA 19102
                                                           215-875-8000
                                                           Email: ajf@freiwaldlaw.com
                                                           ATTORNEY TO BE NOTICED

                                                           Barbara A Podell
                                                           Berger Montague PC
                                                           1818 Market Street, Suite 3600
                                                           Philadelphia, PA 19103
                                                           215-875-3000
                                                           Fax: 215-875-4604
                                                           Email: bpodell@bm.net
                                                           ATTORNEY TO BE NOTICED

                                                           Christina Monique Black
                                                           Berger and Montague, PC
                                                           1622 Locust St
                                                           Philadelphia, PA 19103



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1                    7/29/2019
CAND-ECF                                                                         Page 2 of 8
             Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 3 of 52


                                                           215-875-3001
                                                           Email: cblack@bm.net
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R Savett
                                                           BERGER & MONTAGUE
                                                           1622 LOCUST ST
                                                           PHILADELPHIA, PA 19103
                                                           215-875-3000
                                                           Fax: 215-875-3000
                                                           Email: ssavett@bm.net
                                                           ATTORNEY TO BE NOTICED

Plaintiff
David Masessa                               represented by Russell D. Paul
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           AARON J. FREIWALD
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Barbara A Podell
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Christina Monique Black
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R Savett
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
MATTHEW PEDECINE                            represented by Russell D. Paul
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           AARON J. FREIWALD
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Barbara A Podell
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1              7/29/2019
CAND-ECF                                                                             Page 3 of 8
             Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 4 of 52


                                                           Christina Monique Black
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R Savett
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
DAVID LECHTZIN                              represented by Russell D. Paul
INDIVIDUALLY AND ON BEHALF OF                              (See above for address)
THOSE SIMILARY SITUATED                                    LEAD ATTORNEY
TERMINATED: 11/14/2018                                     ATTORNEY TO BE NOTICED

                                                           AARON J. FREIWALD
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Barbara A Podell
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Christina Monique Black
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R Savett
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Juul Labs, Inc.                             represented by Austin V. Schwing
                                                           Gibson Dunn & Crutcher LLP
                                                           555 Mission Street
                                                           Suite 3000
                                                           San Francisco, CA 94105-0921
                                                           415-393-8200
                                                           Email: aschwing@gibsondunn.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Austin Van Schwing
                                                           Gibson, Dunn & Crutcher LLP
                                                           555 Mission Street
                                                           Suite 3000
                                                           San Francisco, CA 94105-2933




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1               7/29/2019
CAND-ECF                                                                            Page 4 of 8
              Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 5 of 52


                                                           415-393-8210
                                                           Fax: 415-374-8458
                                                           Email: aschwing@gibsondunn.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           MELANIE L. KATSUR
                                                           GIBSON DUNN CRUTCHER LLP
                                                           1050 CONNECTICUT AVE NW STE
                                                           200
                                                           WASHINGTON, DC 20036
                                                           202-887-3636
                                                           Email: mkatsur@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

Defendant
PAX Labs, Inc.
TERMINATED: 09/18/2018


 Date Filed      #   Docket Text
 08/31/2018      1 COMPLAINT against JUUL LABS, INC., PAX LABS, INC. ( Filing fee $ 400
                   receipt number PPE184100.), filed by MICHAEL VISCOMI, DAVID
                   MASESSA, DAVID LECHTZIN, MATTHEW PEDECINE, JURY DEMAND.
                   (Attachments: # 1 CASE FORMS)(jl, ) (Entered: 09/05/2018)
 08/31/2018          2 Summons Issued as to JUUL LABS, INC., PAX LABS, INC.. Forwarded To:
                     RUSSELL PAUL on 9/5/18 (jl, ) (Entered: 09/05/2018)
 08/31/2018          DEMAND for Trial by Jury by DAVID LECHTZIN, DAVID MASESSA,
                     MATTHEW PEDECINE, MICHAEL VISCOMI. (jl, ) (Entered: 09/05/2018)
 09/07/2018      2 NOTICE of Appearance by AARON J. FREIWALD on behalf of DAVID
                   LECHTZIN, DAVID MASESSA, MATTHEW PEDECINE, MICHAEL
                   VISCOMI (FREIWALD, AARON) (Entered: 09/07/2018)
 09/11/2018      3 WAIVER OF SERVICE Returned Executed by MICHAEL VISCOMI, DAVID
                   MASESSA, DAVID LECHTZIN, MATTHEW PEDECINE. JUUL LABS,
                   INC. waiver sent on 9/5/2018, answer due 11/5/2018. (PAUL, RUSSELL)
                   (Entered: 09/11/2018)
 09/11/2018      4 NOTICE of Appearance by SHERRIE R. SAVETT on behalf of DAVID
                   LECHTZIN, DAVID MASESSA, MATTHEW PEDECINE, MICHAEL
                   VISCOMI (SAVETT, SHERRIE) (Entered: 09/11/2018)
 09/11/2018      5 NOTICE of Appearance by BARBARA A. PODELL on behalf of DAVID
                   LECHTZIN, DAVID MASESSA, MATTHEW PEDECINE, MICHAEL
                   VISCOMI (PODELL, BARBARA) (Entered: 09/11/2018)
 09/18/2018      6




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1              7/29/2019
CAND-ECF                                                                             Page 5 of 8
              Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 6 of 52


                    STIPULATION of Dismissal Without Prejudice of Defendant PAX Labs, Inc. by
                    DAVID LECHTZIN, DAVID MASESSA, MATTHEW PEDECINE,
                    MICHAEL VISCOMI. (PAUL, RUSSELL) (Entered: 09/18/2018)
 09/18/2018      7 STIPULATION AND ORDER THAT THE COURT HEREBY ADOPTS THE
                   STIPULATION AND ORDERS THE DISMISSAL WITHOUT PREJUDICE
                   OF PLAINTIFFS' CLAIMS AGAINS PAX LABS, INC. SUBJECT TO THE
                   CONDITIONS OF THE PARTIES' JOINT STIPULATION. SIGNED BY
                   HONORABLE EDWARD G. SMITH ON 9/18/18. 9/19/18 ENTERED AND
                   COPIES E-MAILED.(mas, ) Modified on 9/19/2018 (mas, ). (Entered:
                   09/19/2018)
 10/12/2018      8 NOTICE of Appearance by MELANIE L. KATSUR on behalf of JUUL LABS,
                   INC. with Certificate of Service(KATSUR, MELANIE) (Entered: 10/12/2018)
 10/12/2018      9 Statement re Corporate Disclosure Under Rule 7.1 by JUUL LABS, INC..
                   (KATSUR, MELANIE) (Entered: 10/12/2018)
 10/12/2018     10 STIPULATION and Proposed Order to Postpone Obligation to Respond to
                   Complaint Pending Resolution of Forthcoming Motion by JUUL LABS, INC..
                   (KATSUR, MELANIE) Modified on 10/15/2018 (lvj, ). (FILED IN ERROR BY
                   ATTORNEY; FORWARD TO JUDGE FOR APPROVAL) (Entered:
                   10/12/2018)
 10/12/2018     11 MOTION to Dismiss , MOTION to Transfer , MOTION to Stay filed by JUUL
                   LABS, INC..Memorandum, Declaration, Certificate of Service. (Attachments: #
                   1 Memorandum In Support Of Motion, # 2 Text of Proposed Order Granting
                   Motion, # 3 Declaration of Danna McKay In Support of Motion, # 4 Exhibit A
                   to McKay Declaration, # 5 Declaration of Austin V. Schwing In Support of
                   Motion, # 6 Exhibit 1 to Schwing Declaration, # 7 Exhibit 2 to Schwing
                   Declaration)(KATSUR, MELANIE) (Entered: 10/12/2018)
 10/12/2018         Disclosure Statement Form pursuant to FRCP 7.1 by JUUL LABS, INC.. (SEE
                    #9 FOR ATTACHMENT)(lvj, ) (Entered: 10/15/2018)
 10/16/2018     12 STIPULATION AND ORDER THAT THE PARTIES HEREBY AGREE AND
                   STIPULATE AS FOLLOWS: JUUL LABS SHALL FILE ITS FIRST-FILED
                   RULE MOTION ON OR BEFORE NOVEMBER 5, 2018. JUUL LABS'
                   OBLIGATION TO OTHERWISE ANSWER OR RESPOND TO THE
                   COMPLAINT UNDER RULE 12 IS STAYED PENDING RESOLUTION OF
                   JUUL LABS' FIRST-FILED RULE MOTION. IN THE EVENT THAT THE
                   COURT DENIES JUUL LABS' FIRST-FILED RULE MOTION IN ITS
                   ENTIRETY, JUUL LABS SHALL ANSWER OR RESPOND TO THE
                   COMPLAINT UNDER RULE 12 NO LATER THAN 30 DAYS FOLLOWING
                   ENTRY OF THE COURT'S ORDER DENYING JUUL LABS' FIRST-FILED
                   RULE MOTION. THIS STIPULATION SHALL NOT SERVE TO WAIVE
                   ANY RIGHT, DEFENSE, AFFIRMATIVE DEFENSE, OR OBJECTION,
                   INCLUDING THE FILING OF AN AMENDED PLEADING, LACK OF
                   SUBJECT MATTER JURISDICTION, LACK OF PERSONAL
                   JURISDICTION, IMPROPER VENUE, AND FAILURE TO STATE A
                   CLAIM. SIGNED BY HONORABLE EDWARD G. SMITH ON 10/16/18.
                   10/16/18 ENTERED AND COPIES E-MAILED.(mas, ) (Entered: 10/16/2018)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1               7/29/2019
CAND-ECF                                                                                Page 6 of 8
              Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 7 of 52


 10/17/2018     13 APPLICATION for Admission Pro Hac Vice of Austin V. Schwing by JUUL
                   LABS, INC.. ( Filing fee $ 40 receipt number 0313-13116801.). (KATSUR,
                   MELANIE) (Entered: 10/17/2018)
 10/22/2018     14 ORDER THAT THE APPLICATION OF ATTORNEY AUSTIN V.
                   SCHWING TO PRATICE IN THIS COURT PURSUANT TO LOVAL RULE
                   OF CIVIL PROCEDURE 83.5.2(b) IS GRANTED. SIGNED BY
                   HONORABLE EDWARD G. SMITH ON 10/22/18. 10/22/18 ENTERED AND
                   COPIES MAILED TO ATTORNEY ALONG WITH ECF REGISTRATION
                   FORM AND E-MAILED.(mas, ) (Entered: 10/22/2018)
 10/24/2018     15 MOTION for Extension of Time to File Response/Reply as to 11 MOTION to
                   Dismiss MOTION to Transfer MOTION to Stay filed by DAVID LECHTZIN,
                   DAVID MASESSA, MATTHEW PEDECINE, MICHAEL
                   VISCOMI.Certificate of Service, Certificate of Counsel. (Attachments: # 1 Text
                   of Proposed Order)(PAUL, RUSSELL) (Entered: 10/24/2018)
 10/24/2018     16 ORDER OF 10/24/2018 THAT AFTER CONSIDERING PLAINTIFFS'
                   UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO FILE A
                   RESPONSE TO THE MOTION TO DISMISS, TRANSFER, OR STAY FILED
                   BY THE DEFENDANT, JUUL LABS, INC., (DOC. NO. 15); AND FOR
                   GOOD CAUSE SHOWN, IT IS HEREBY ORDERED AS FOLLOWS: THE
                   PLAINTIFFS' MOTION FOR AN EXTENSION OF TIME TO FILE A
                   RESPONSE TO JUUL LABS, INC.'S MOTION TO DISMISS, TRANSFER,
                   OR STAY (DOC. NO. 15) IS GRANTED. THE PLAINTIFFS SHALL HAVE
                   UNTIL NO LATER THAN NOVEMBER 9, 2018, TO FILE A RESPONSE TO
                   THE MOTION TO DISMISS, TRANSFER, OR STAY. JUUL LABS, INC.,
                   SHALL HAVE A PERIOD OF TWELVE (12) DAYS AFTER THE
                   PLAINTIFFS FILE A RESPONSE TO THE MOTION TO DISMISS,
                   TRANSFER, OR STAY, TO FILE A REPLY BRIEF. SIGNED BY JUDGE:
                   EDWARD G. SMITH. 10/24/2018 ENTERED AND COPIES E-MAILED.
                   (DT) (Entered: 10/24/2018)
 11/06/2018     17 STIPULATION AND ORDER THAT THE CLERK OF COURT IS
                   DIRECTED TO TRANSFER THIS ACTION TO THE UNITED STATES
                   DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
                   JUUL LABS' FIRST-FILED RULE MOTION (DKT. 11 ) IS DENIED
                   WITHOUT PREJUDICE AS MOOT. THIS STIPULATION SHALL NOT
                   SERVE TO WAIVE ANY RIGHT, DEFENSE, AFFIRMATIVE DEFENSE,
                   OR OBJECTION, INCLUDING LACK OF SUBJECT MATTER
                   JURISDICTION, LACK OF PERSONAL JURISDICTION, IMPROPER
                   VENUE, AND FAILURE TO STATE A CLAIM. THE CLERK OF COURT
                   SHALL MARK THIS CASE CLOSED FOR STATISTICAL PURPOSES.
                   SIGNED BY HONORABLE EDWARD G. SMITH ON 11/5/18. 11/6/18
                   ENTERED AND COPIES MAILED TO ATTORNEY AND E-MAILED.
                   (mas, ) Modified on 11/6/2018 (mas, ). (Entered: 11/06/2018)
 11/09/2018     18 Case transferred in from District of Pennsylvania Eastern; Case Number 5:18-
                   cv-03760. Original file certified copy of transfer order and docket sheet
                   received. Modified on 11/13/2018 (fabS, COURT STAFF). (Entered:
                   11/13/2018)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1                  7/29/2019
CAND-ECF                                                                                      Page 7 of 8
              Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 8 of 52


 11/09/2018     19 Initial Case Management Scheduling Order with ADR Deadlines: Case
                   Management Statement due by 1/31/2019. Initial Case Management
                   Conference set for 2/7/2019 11:00 AM in San Francisco, Courtroom B, 15th
                   Floor. (fabS, COURT STAFF) (Filed on 11/9/2018) (Entered: 11/13/2018)
 11/13/2018     20 CLERK'S NOTICE Re: Consent or Declination: Plaintiffs/Defendants shall file
                   a consent or declination to proceed before a magistrate judge. Note that any
                   party is free to withhold consent to proceed before a magistrate judge without
                   adverse substantive consequences. The forms are available at:
                   http://cand.uscourts.gov/civilforms. Consent/Declination due by 11/27/2018.
                   (ejkS, COURT STAFF) (Filed on 11/13/2018) (Entered: 11/13/2018)
 11/14/2018     21 NOTICE of Appearance by Christina Monique Black (Black, Christina) (Filed
                   on 11/14/2018) (Entered: 11/14/2018)
 11/14/2018     22 NOTICE of Voluntary Dismissal : Plaintiff David Lechtzin's Voluntary
                   Dismissal Of His Claims Without Prejudice Under F.R.C.P. 41(a)(1)(A) by
                   DAVID LECHTZIN (Black, Christina) (Filed on 11/14/2018) (Entered:
                   11/14/2018)
 11/21/2018     23 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by
                   JUUL Labs, Inc... (Schwing, Austin) (Filed on 11/21/2018) (Entered:
                   11/21/2018)
 11/21/2018     24 CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S.
                   DISTRICT COURT JUDGE: The Clerk of this Court will now randomly
                   reassign this case to a District Judge because either (1) a party has not consented
                   to the jurisdiction of a Magistrate Judge, or (2) time is of the essence in deciding
                   a pending judicial action for which the necessary consents to Magistrate Judge
                   jurisdiction have not been secured. You will be informed by separate notice of
                   the district judge to whom this case is reassigned.

                     ALL HEARING DATES PRESENTLY SCHEDULED BEFORE THE
                     CURRENT MAGISTRATE JUDGE ARE VACATED AND SHOULD BE RE-
                     NOTICED FOR HEARING BEFORE THE JUDGE TO WHOM THIS CASE
                     IS REASSIGNED.

                     This is a text only docket entry; there is no document associated with this notice.
                     (ejkS, COURT STAFF) (Filed on 11/21/2018) (Entered: 11/21/2018)
 11/23/2018     25 ORDER, Case reassigned to Judge Saundra Brown Armstrong. Magistrate
                   Judge Laurel Beeler no longer assigned to the case.. Signed by Executive
                   Committee on 11/23/18. (haS, COURT STAFF) (Filed on 11/23/2018)
                   (Entered: 11/23/2018)
 11/26/2018     26 CASE MANAGEMENT SCHEDULING ORDER FOR REASSIGNED
                   CIVIL CASE. Signed by Judge Saundra Brown Armstrong on 11/26/18.
                   Case Management Statement due by 1/10/2019. Initial Case Management
                   Conference set for 1/17/2019 02:30 PM. (jjoS, COURT STAFF) (Filed on
                   11/26/2018) (Entered: 11/26/2018)
 11/26/2018     27




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1                        7/29/2019
CAND-ECF                                                                                   Page 8 of 8
              Case MDL No. 2913 Document 1-12 Filed 07/29/19 Page 9 of 52


                    ORDER OF RECUSAL. Signed by Judge Saundra Brown Armstrong on
                    11/26/18. (jjoS, COURT STAFF) (Filed on 11/26/2018) (Entered:
                    11/26/2018)
 11/26/2018     28 ORDER REASSIGNING CASE. Case reassigned to Judge Maxine M.
                   Chesney for all further proceedings. Judge Saundra Brown Armstrong no
                   longer assigned to the case. This case is assigned to a judge who participates
                   in the Cameras in the Courtroom Pilot Project. See General Order 65 and
                   http://cand.uscourts.gov/cameras. Signed by Executive Committee on
                   11/26/2018. (Attachments: # 1 Notice of Eligibility for Video Recording)
                   (jmlS, COURT STAFF) (Filed on 11/26/2018) (Entered: 11/26/2018)
 11/26/2018     29 CASE MANAGEMENT SCHEDULING ORDER FOR REASSIGNED
                   CIVIL CASE:Initial Case Management Conference set for 1/25/2019 10:30
                   AM in San Francisco, Courtroom 07, 19th Floor. Case Management
                   Statement due by 1/18/2019. Signed by Judge Maxine M. Chesney on
                   11/26/18. (Attachments: # 1 MMC Standing Order, # 2 All Judges Standing
                   Order)(mllS, COURT STAFF) (Filed on 11/26/2018) (Entered: 11/26/2018)
 11/27/2018     30 ORDER TO RELATE ACTIONS PURSUANT TO CIVIL LOCAL
                   RULES 3-12 AND 7-11 AND TO CONSOLIDATE ACTIONS. This case is
                   found to be related to and will be consolidated with Case No. 3:18cv2499-
                   WHO. Signed by Judge William H. Orrick on 11/27/2018. (jmdS, COURT
                   STAFF) (Filed on 11/27/2018) (Entered: 11/27/2018)
 11/28/2018     31 Case reassigned to Judge William H. Orrick. Judge Maxine M. Chesney no
                   longer assigned to the case. This case is assigned to a judge who participates in
                   the Cameras in the Courtroom Pilot Project. See General Order 65 and
                   http://cand.uscourts.gov/cameras (haS, COURT STAFF) (Filed on 11/28/2018)
                   (Entered: 11/28/2018)
 06/18/2019     32 Order by Judge William H. Orrick granting (121) Motion to Relate Case
                   and Consolidate Cases into case 3:18-cv-02499-WHO. Associated Member
                   Cases: 3:18-cv-06776-WHO and 3:18-cv-06808-WHO. (jmdS, COURT
                   STAFF) (Filed on 6/18/2019) (Entered: 06/18/2019)



                                     PACER Service Center
                                        Transaction Receipt
                                          07/29/2019 08:26:49
                    PACER                                   Client      46522-
                                 gd0026LA:2553426:4036719
                    Login:                                  Code:       00004
                                                            Search      3:18-cv-
                    Description: Docket Report
                                                            Criteria:   06808-WHO
                    Billable
                                 6                          Cost:       0.60
                    Pages:




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?108878527025677-L_1_0-1                     7/29/2019
)
                Case
                Case3:18-cv-06808-WHO
                     MDL No. 2913 Document
                                      Document
                                           1-12 1Filed
                                                   Filed
                                                       07/29/19
                                                         08/31/18Page
                                                                  Page101ofof52
                                                                              43




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     MICHAEL VISCO MI, DAVID MASES SA,
     MATIHEW PEDECINE AND DAVID
     LECHTZIN, individually and on behalf of          Case No.
     those similarly situated,
                                                      CLASS ACTION COMPLAINT

                     Plaintiffs,                      JURY TRIAL DEMAND

     V.


     JUUL LABS, INC. and PAX LABS, INC.                                               F\LED
                     Defendants

                                    CLASS ACTION COMPLAINT

    I.     INTRODUCTION

           1.       Plaintiffs Michael Viscomi, David Masessa, Matthew Pedecine and David Lechtzin

    (collectively, "Plaintiffs") bring this action against Defendants JUUL Labs, Inc. ("JCUL") and

    PAX Labs, Inc. ("PAX," and collectively with JUUL, '"Defendants"), on behalf of themselves and

    those similarly situated, for violation of the Pennsylvania and New Jersey Consumer Protection

    laws [73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq. and N.J. Stat. 56:8-2 et seq.], fraud, unjust

    enrichment, failure to warn, breach of implied and express warranties, and negligence. Plaintiff

    Michael Viscomi and David Lechtzin bring this action on behalf of a class of all persons who

    purchased and used a JCt;L e-cigarette and/or JUUL Pods in Pennsylvania, including minors.

    Plaintiffs David Masessa and Matthew Pedecine bring this action on behalf of a class of all persons

    who purchased and used a JUUL e-cigarette and/or JUUL Pods in New Jersey, including minors.

           2.       Plaintiffs' allegations are based upon their information and belief, except those

    allegations concerning themselves which are based on personal knowledge. Plaintiffs' information

    and belief are based on the investigation conducted by their attorneys which included, among other
              Case
              Case3:18-cv-06808-WHO
                   MDL No. 2913 Document
                                    Document
                                         1-12 1Filed
                                                 Filed
                                                     07/29/19
                                                       08/31/18Page
                                                                Page112ofof52
                                                                            43




things, review and analysis of public statements, news articles and other reports about Defendants

and other publicly available information.

         3.       This case arises out of Defendants' false and deceptive sale, marketing, labelling

and advertising of JUUL e-cigarette devices and JUUL pods which came into the market in 2015.

This device has been called the "health problem of the decade." E-cigarettes, also known as vapes,

are battery-operated devices that heat up liquid nicotine to generate an aerosol that users inhale.

        4.        Although Defendants claim that the device is intended exclusively for adult use,

the devices appeals to youth because it can be easily charged on a laptop, its decal covers come in
                                                                                                  '
colorful designs, and the pods are available in flavors such as mango, mint and creme brGlee.

Moreover, using e-cigarettes is more discreet and easier to hide than traditii°;.i ~garettes,

particularly for teens at school or at home and young adults.

         5.       To use one JUUL pod, the nicotine cartridge is inserted into the device and heated.

It delivers about 200 puffs, which delivers approximately as much nicotine as a pack of cigarettes,

according to the product website. Thus, if a teen consumes one pod a week, in five weeks, it is

equivalent to about 100 cigarettes (5 packs of cigarettes). This makes the teen equivalent to an

established smoker. 1

        6.        Medical professionals and public health advocates say that the e-cigarette trend

reminds them of the heyday of cigarettes, when smoking behind school buildings and in parking

lots was in vogue. However, the risks here are magnified because, unlike traditional cigarettes,

JUUL can be used indoors without anyone noticing. It also packs a more powerful nicotine punch




1
 Ana B. Ibarra et al., The Juul 's So Cool, Kids Smoke It In School, WASH. POST (Mar. 26, 2018), available
at               https: //www.washingtonpost.com/national/health-sc1ence/the-i uul s-so-coo1-kj d1,-sm_q.k_e-1t-in:
~.9h9Q~f-O l 8i'.Q;3/46/32b_b 7d80-30d6-l l e8-b6bd-0084a 1666987 story,btqtl7111m term= .d6642 l 3cge 10.
                                                        2
              Case
              Case3:18-cv-06808-WHO
                   MDL No. 2913 Document
                                    Document
                                         1-12 1Filed
                                                 Filed
                                                     07/29/19
                                                       08/31/18Page
                                                                Page123ofof52
                                                                            43




than traditional cigarettes because JUUL contains roughly twice the nicotine concentration as

cigarettes and other vape pens.

         7.       Senate democratic whip Dick Durbin (D-IL) and 10 other Senators sent two letters

to JUUL saying that their products "are undermining our nation's efforts to reduce tobacco use

among youth. " 2

         8.       Plaintiffs allege that Defendants knew that JCUL e-cigarettes were not safe under

any circumstances for non-smokers and posed a risk of aggravating nicotine addiction in those

already addicted to nicotine. Defendants also knew that JUCL's nicotine solution could deliver

more nicotine into the bloodstream than a cigarette, and did so more quickly than a cigarette.

Defendants were under a duty to disclose these material facts, but never did so.

         9.       Instead, they continued to disseminate false, misleading and deceitful information

to Plaintiffs and the public on JUUL's website, in interviews, advertisements and through social

media.    Defendants created an online culture and community targeted to young people and

designed to encourage JUUL use.

         10.      Defendants' advertisements have been wildly successful in disseminating false

information, primarily to teens and young adults on social media platforms. For example, there

are 194,825 posts using the #juul hashtag and 16,500 using the #juulnation hashtag on lnstagram,

and the JUULvapors profile on Instagram has 62,000 followers. A video taunting "How many hits

can you do?" had more than 230,000 view and 380 comments in seven weeks. Young people are

flocking to this enticing and dangerous device.




2
   Erin Brodwin, Experts are calling out a vape pen with 'scary' nicotine levels that teens love · here's how
it     affects    the     brain,    BCSINESS       INSIDER       (Apr.    19,      2018),     available     at
ht.m_~://www .businessins1der.com/vaping-brain_-ef[s:cts:iUJ1J-2018-4.

                                                      3
          Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1Filed
                                             Filed
                                                 07/29/19
                                                   08/31/18Page
                                                            Page134ofof52
                                                                        43




II.     JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because: (i) there are 100 or more members of each class; (ii) the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest and costs; and (iii) at least one Plaintiff and

Defendant are citizens of different states. This Court has supplemental jurisdiction over the state

law claims pursuant to 28 U.S.C. § 1367.

        12.     Venue is proper in this Court under 28 U.S.C. § 1391 because Defendants regularly

transact and solicit business in this District.

III.    PARTIES

        A.      PLAINTIFFS

                1.      Plaintiff Michael Viscomi - Pennsylvania


        13.     Plaintiff Michael Viscomi is a citizen of Pennsylvania and resides in Bethlehem,

PA.

        14.     In 2014, Mr. Viscomi smoked a pack of cigarettes each day, which he started to

reduce to a few cigarettes each day.

        15.     On March 1, 2018, Mr. Viscomi switched from smoking cigarettes to consuming

JUUL pods in an attempt to quit smoking cigarettes completely and wean himself off of his

nicotine addiction. At that time, Mr. Viscomi believed that one JUUL pod would supply him with

the same quantity of nicotine as one pack of cigarettes.

        16.     Since that time, Mr. Viscomi has consistently and constantly consumed at least one

JCUL pod each day, or taken approximately 200 hits from his JCUL device each day.

        17.     Prior to consuming JUUL pods, Mr. Viscomi was exposed to and did see JUUL

advertising, promotional and marketing materials, particularly in the form of JUUL Instagram


                                                  4
            Case
            Case3:18-cv-06808-WHO
                 MDL No. 2913 Document
                                  Document
                                       1-12 1Filed
                                               Filed
                                                   07/29/19
                                                     08/31/18Page
                                                              Page145ofof52
                                                                          43



posts. He also visited the JUUL website and thereafter regularly and consistently received JUUL

emails.

          18.   After March 1, 2018, Mr. Viscomi continued to be exposed to and saw JUUL

advertising, promotional and marketing materials in the form of JUUL Instagram posts and radio

advertisements.

          19.   Prior to consuming JCCL pods, Mr. Viscomi was not aware of the actual amount

or potency of nicotine that JUUL products would deliver into his body or that the product was

developed to maximize the effects on him of the nicotine it contained.

          20.   Since starting to consume JCUL pods, Mr. Viscomi has become addicted to the

nicotine salts they contain. Indeed, Juuling (the commonly used phrase among users of JUUL

products to mean the use of Jl,1.JL products) is on his mind more than smoking cigarettes was.

Rather than weaning Mr. Viscomi off of cigarettes and nicotine, the JUCL products delivered a

high dose of nicotine that resulted in an increased nicotine addiction, an increased consumption of

nicotine, and an increase in the number of JUUL products he consumed.

          21.   Mr. Viscomi purchases his JUUL products at gas stations, Wawa and Sheetz at an

approximate price of $18 to $20 per pack of four pods.

          22.   Mr. Viscomi would not have purchased JUUL products had he known that the

nicotine salts in JUUL pods were highly addictive and more potent and addictive than the

traditional cigarettes from which he was attempting to wean himself.

                2.     Plaintiff David Masessa - New Jersey

          23.   Plaintiff David Masessa is a citizen of New Jersey and resides in Chatham, NJ.

          24.   In 2015, Mr. Masessa began using JUUL products in an effort to cease smoking

cigarettes. He had been smoking from one half of a pack to a pack of cigarettes each day. He



                                                5
          Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1Filed
                                             Filed
                                                 07/29/19
                                                   08/31/18Page
                                                            Page156ofof52
                                                                        43



believed the JUUL pods would quench his desire for nicotine, allow him to stop smoking and using

e-cigarettes, and ultimately wean him off of all nicotine products.

       25.        Mr. Masessa believes that he became addicted to the JUUL pods. He experienced

strong withdrawal symptoms when he did not use JUUL.

       26.        Mr. Masessa on average consumed one JUUL pod every two to four days.

       27.        Prior to consuming JUUL pods, Mr. Masessa was exposed to and did see JUUL

advertising, promotional and marketing materials in various online publications (such as Wired,

Verge and Engadget), which caused him to believe that JUUL products would allow him to wean

himself off of cigarettes and nicotine products. He also visited the JUUL website where he saw

claims and representations about the product. He then purchased the JUUL products.

       28.        He also saw advertisements on social media for rooftop JUUL parties in Brooklyn

and Manhattan, which further enticed him to begin using and to continue to use JUUL products.

       29.        He purchased JUUL products at convenience stores and local smoke shops near

where he lives.

       30.        Since starting to consume JUUL pods, :\1r. Masessa became addicted to the nicotine

salts they contain. Indeed, Juuling was on his mind more than smoking cigarettes was, and not

having a JUUL nearby caused him anxiety. Rather than weaning Mr. Masessa off of cigarettes and

nicotine, the JUUL products delivered a high dose of nicotine that resulted in an increased nicotine

addiction, an increased consumption of nicotine, and an increase in the number of JCCL products

he consumed.

       31.        Mr. Masessa would not have purchased JUUL products had he known that the

nicotine salts in JUUL pods were highly addictive and more potent and addictive than the

traditional cigarettes from which he was attempting to wean himself.



                                                  6
          Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1Filed
                                             Filed
                                                 07/29/19
                                                   08/31/18Page
                                                            Page167ofof52
                                                                        43



               3.      Plaintiff Matthew Pedecine - New Jersey

       32.     Plaintiff Matthew Pedecine is a citizen of New Jersey and resides in Montclair, NJ.

       33.     Mr. Pedecine started consuming JUUL pods in 2016. For the six years prior to that,

he had been smoking 4 or 5 cigarettes a day. Mr. Pedecine switched from smoking cigarettes to

consuming JUUL pods in an attempt to quit smoking cigarettes completely and wean himself off

of his nicotine addiction.

       34.     Since that time, Mr. Pedecine has consistently and constantly consumed at least one

JUUL pod each day.

       35.     Prior to consuming JUUL pods, Mr. Pedecine was exposed to and did see JUUL

advertising, promotional and marketing materials on the JUCL website, from which he learned

that JUUL would help him stop smoking cigarettes.

       36.     After starting to consume JUCL pods, Mr. Pedecine continued to be exposed to and

saw Jl.JUL advertising, promotional and marketing materials at locations where JUUL products

are sold and on JCUL's direct marketing emails.

       37.     Prior to consuming JUUL pods, Mr. Pedecine was not aware of the actual amount

of nicotine that JUUL products would deliver into his body or that the product was developed to

maximize the effects on him of the nicotine it contained.

       38.     Since starting to consume JUUL pods, Mr. Pedecine has become addicted to the

nicotine salts they contain. Indeed, Juuling is on his mind more than smoking cigarettes was.

Rather than weaning Mr. Pedecine off of cigarettes and nicotine, the JUUL products delivered a

high dose of nicotine that resulted in an increased nicotine addiction, an increased consumption of

nicotine, and an increase in the number of JCUL products he consumed.

       39.     Mr. Pedecine purchases his JUUL products at gas stations and convenience stores

near his residence.
                                                7
          Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1Filed
                                             Filed
                                                 07/29/19
                                                   08/31/18Page
                                                            Page178ofof52
                                                                        43



       40.     Mr. Pedecine would not have purchased JUCL products had he known that the

nicotine salts in JUUL pods were highly addictive and more potent and addictive than the

traditional cigarettes from which he was attempting to wean himself.

               4.      Plaintiff David Lechtzin - Pennsylvania

       41.     Plaintiff David Lechtzin is a resident of Pennsylvania and resides in Huntingdon

Valley, PA.

       42.     Mr. Lechtzin is presently 18 years old and began using JUUL pods at the age of 17

when he was introduced to it by a friend at a party while in high school.

       43.     When he first tried a JUUL, Mr. Lechtzin was not aware that a JUUL contained

nicotine, how much nicotine a JUUL contained, or that the JUUL had specifically been developed

to maximize the addictive effects of the nicotine it contained and to put extremely high doses of

nicotine into the bloodstream.

       44.     Mr. Lechtzin states that all of his friends in high school were consuming JUUL

products and none of them knew that the JUUL pods contained nicotine. Now, as a freshman in

college, nearly all of his peers own a JUUL device and consume JGCL products.

       45.     Prior to turning 18, Mr. Lechtzin was using other people's JUUL devices or bought

JUUL pods from 18 year old friends. JUUL products were popular, ubiquitous and easy to obtain.

After he tuned 18, he bought JUUL products himself from Wawa convenience stores. His flavor

of choice is mint.

       46.     At the Wawa near his residence, Mr. Lechtzin saw stickers on the front door

proclaiming "We now sell JUUL pods" or words to that effect. This is where he first began

purchasing JL'UL pods.




                                                 8
          Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1Filed
                                             Filed
                                                 07/29/19
                                                   08/31/18Page
                                                            Page189ofof52
                                                                        43



       47.     Mr. Lechtzin now considers himself addicted to JUUL pods and consumes roughly

4 pods per week. He is attempting to wean himself off of JUUL pods, but experiences symptoms

of withdrawal when he doesn't consume them.

       48.     He has seen posts on Instagram that portray JUUL as "cool."

       49.     Because the JUUL device and JUUL packaging did not bear any warnings about

nicotine content and his peers did not inform him that the JCUL device contained nicotine when

he first started using JUUL, David was unaware that the JL'"C'L pods contained nicotine or that the

JUUL was specifically designed to put extremely high doses of nicotine into the bloodstream.

       50.     Mr. Lechtzin has only recently, as recently as a few months ago, seen a label on

JUUL packaging indicating that the product contains nicotine.

       51.     David would not have tried JUUL or continued to use JUUL products shortly

thereafter had he known it contained nicotine. He did not learn it contained nicotine until several

months after using the product.

       B.      DEFENDANTS

       52.     Defendant Juul Labs, Inc. ("JUUL") is incorporated in Delaware, with its principal

place of business in San .Francisco, California. Prior to 2017, when much of the conduct alleged

herein occurred, JUUL was known as PAX Labs, Inc.,

       53.     Defendant PAX Labs, Inc. ("PAX") is incorporated in Delaware, with its principal

place of business in San Francisco, California.

       54.     Each of the Defendants was an agent, servant, representative, officer, director,

partner or employee of the other Defendant and acted within the scope and course of its authority

as an agent, servant, representative, officer, director, partner or employee, of the other.

       55.     Each of the Defendants was a member of a joint venture, partnership and common

enterprise and acted within the scope of such joint venture, partnership and common enterprise.
                                                  9
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page1910ofof5243



        56.       Defendants ratified each and every act or omission alleged herein in proximately

causing the injuries and damages alleged herein.

IV.     CLASS ALLEGATIONS

        57.       Plaintiffs Michael Viscomi and David Masessa bring this action against Defendants

on behalf of themselves and all other similarly situated purchasers and users of JUUL products in

Pennsylvania (the "PA Class").

        58.       Plaintiffs David Masessa and Matthew Pedecine bring this action against

Defendants on behalf of themselves and all other similarly situated purchasers and users of JUUL

products in New Jersey (the "NJ Class").

        59.       Excluded from the PA Class and NJ Class are Defendants herein, the officers and

directors of the Defendants, members of their immediate families and their legal representatives,

heirs, successors or assigns and any entity in which Defendants have or had a controlling interest.

       60.        The members of the PA Class and NJ Class are so numerous that joinder of all

members is impracticable.       While the exact number of Pennsylvania and New Jersey Class

members is unknown to Plaintiffs at this time and can be ascertained only through appropriate

discovery, Plaintiffs believe that there are at least thousands of members in each proposed Class.

       61.        Plaintiffs' claims are typical of the claims of the members of their respective

Classes as all members of each Class are similarly affected by Defendants' wrongful conduct

alleged herein.

       62.        Plaintiffs will fairly and adequately protect the interests of the members of their

respective Classes and have retained counsel competent and experienced in class action litigation.

Plaintiffs have no interests antagonistic to or in conflict with those of their respective Classes.




                                                  10
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page2011ofof5243



        63.     Common questions of law and fact exist as to all members of each Class and

predominate over any questions solely affecting individual members of each Class. Among the

questions of law and fact common to each Class are:

                a.     Whether Defendants' advertising and marketing deceived Class Members;

                b.     Whether Defendants intentionally omitted material information from

                       JUUL's advertising, marketing and packaging materials;

                c.     Whether Defendants' alleged conduct is knowing, reckless, or negligent;

                d.     The amount ofrevenues, profits and benefits Defendants received as a result

                       of the alleged such wrongdoing and whether it is unfair for them to retain

                       such benefits;

                e.     Whether Class Members are entitled to compensatory, punitive and/or

                       treble damages; and

                f.     Whether Class Members are entitled to injunctive and other equitable relief.

        64.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of each of the Classes to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as a

class action.

V.      FACTUAL ALLEGATIONS

        65.     The JUUL e-cigarette is about the size and shape of a pack of chewing gum. It

resembles a lJSB flash drive. It consists of a rectangular enclosure containing a rechargeable

battery and heating element and a pre-filled pod of JUUL' s patented nicotine solution, which slides

into the end of the JUUL device.
                                                 11
            Case
             Case3:18-cv-06808-WHO
                  MDL No. 2913 Document
                                   Document
                                        1-12 1 Filed
                                                Filed07/29/19
                                                      08/31/18 Page
                                                                Page2112ofof5243



        66.      The JUUL e-cigarette is a proprietary system that is incompatible with other e-

cigarette components or liquids.




        67.      Nicotine is a highly addictive substance. It is a stimulant that affects the central

nervous system, and, when ingested, can accelerate blood pressure, pulse, affect mood, increase

circulating levels of hormones, increase metabolic rate, constrict blood vessels of the heart and

skin, and cause muscle relaxation.

        68.      Although marketed as a safer alternative to smoking, Defendants' JUUL e-

cigarettes and JUULpods still deliver dangerous toxins and carcinogens to teenage users. Nicotine

itself is a carcinogen, as well as a toxic chemical associated with cardiovascular, reproductive, and

immunosuppressive problems.

        69.      Nicotine adversely affects the heart, eyes, reproductive system, lungs, and kidneys.

        70.      Exposure to nicotine from sources such as nicotine gum still produces an increased

risk of Coronary Vascular Disease by producing acute myocardial ischemia, as well as an increased

risk of peripheral arterial disorders.

        71.      Because vaping still introduces foreign substances into the lungs, prolonged use of

vaping products is likely to produce chronic obstructive pulmonary disease, just like traditional

cigarette smoke.

        72.      Vaping also triggers immune responses associated with inflammatory lung

diseases.



                                                  12
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page2213ofof5243



        73.     There is also evidence that nicotine can affect neurological development in

adolescents, and that exposure to nicotine during adolescence can produces an increased

vulnerability to nicotine addiction.

        74.     Despite making numerous revisions to its packaging since 2015, JUUL has not

added nicotine warnings to the JUUL device, the JUULpods, or their product labels, until very

recently, when the exterior packaging was changed to add the following warning:

        WARNING:

        This product contains nicotine. Nicotine is an addictive chemical.

        75.     The new exterior packaging also contains a statement in small print: '"The

Alternative for Adult Smokers."

        76.     These recent exterior packaging changes are an admission of the inadequacy of

previous labels, but they are too little, too late, and are completely insufficient to warn JUUL users

of the real dangers of this product.

        77.     The recently-added warning fails to disclose the highly addictive attributes of the

product itself, including, inter alia, that the JUULpods' nicotine salt formulation delivers an

exceptionally potent dose of nicotine, that JUUL is delivering doses of nicotine that are several

times higher than those allowed in normal cigarettes, that the efficiency with which the product

delivers nicotine into the bloodstream increases its addictiveness, that it can be more addictive than

traditional cigarettes and that it poses serious health risks.




                                                   13
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page2314ofof5243




                          JUUr
                          STAJltTEII KtT

                          ...........
                          JU!JL~




                          ·--
                          OSBOui,v-,


                          • Vkg!nk T~,;c:o
                            (;~.sn,i..
                          • H•nso
                          S.mt.StrMtgth




                                                 (Spring, 2018 to present)




                                                    (2015 - Spring, 2018)

       A.     JUUL PRODUCTS DELIVERS A FAR MORE POTE:ST DOSE OF
              NICOT~E THAN TRADITIONAL CIGARETTES

       78.    Cigarettes contain nicotine, a highly addictive stimulant. As described by the

National Institutive of Drug Abuse:

       Most smokers use tobacco regularly because they are addicted to nicotine.
       Addiction is characterized by compulsive drug-seeking and use, even in the face of
       negative health consequences. The majority of smokers would like to stop smoking,
       and each year about half try to quit permanently. Yet, only about 6 percent of
       smokers are able to quit in a given year. Most smokers will need to make multiple
       attempts before they are able to quit permanently. ~edications including
       varenicline, and some antidepressants (e.g. bupropion), and nicotine-replacement
       therapy, can help in many cases ... A transient surge of endorphins in the reward
       circuits of the brain causes a slight, brief euphoria when nicotine is administered.
       This surge is much briefer than the "high" associated with other drugs. However,

                                               14
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page2415ofof5243



        like other drugs of abuse, nicotine increases levels of the neurotransmitter
        dopamine in these reward circuits, which reinforces the behavior of taking the drug.
        Repeated exposure alters these circuits' sensitivity to dopamine and leads to
        changes in other brain circuits involved in learning, stress, and self-control. For
        many tobacco users, the long-term brain changes induced by continued nicotine
        exposure result in addiction, which involves withdrawal symptoms when not
        smoking, and difficulty adhering to the resolution to quit. 3

        79.     JUUL products contain nicotine. As compared to cigarettes, JlJUL products deliver

a significantly potent dosage of nicotine.

        80.     Through Patent No 9,215,895 ("the JUUL patent"), PAX obtained a patent for"[ a]

nicotine Salt liquid formulation for generating an inhalable aerosol in an electronic cigarette

comprising nicotine salt that forms about 0.5% to about 20% nicotine is provided."

        81.     More specifically, the JUUL patent claims, inter alia, "[a] method of delivering

nicotine to a user comprising deploying an electronic cigarette comprising a nicotine formulation

that comprises nicotine, an acid, wherein the acid comprises pyruvic acid, salicylic acid, sorbic

acid, lauric acid, levulinic acid, or benzoic acid, and a biologically acceptable liquid carrier ... "

        82.     The JUUL patent included a blood plasma study comparing the pharmacokinetic

effects of nicotine benzoate though an e-cigarette as compared to nicotine through a Pall Mall

traditional cigarette.

        83.     The study revealed that ingesting nicotine benzoate though an e-cigarette

substantially increases nicotine delivery as compared to a traditional cigarette, i.e. that the e-

cigarette delivered higher amounts of nicotine than a traditional cigarette.

        84.     JUUL is delivering doses of nicotine that are several times higher than those

allowed in normal cigarettes. Blood test results in JUUL's 2014 patent application show that

JUUL's nicotine solution delivers more nicotine to the bloodstream than a Pall Mall cigarette,


3  NIDA, Is nicotine addictive?, available at https:/lwF>V.drugabus~.g_ov/publicat1ons/res~ar9h_:
reports/tobacco-nicotine-e-ci_ggrett.es/nicotine-add1ctive.

                                                   15
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page2516ofof5243



creates a peak nicotine blood concentration that is 36% higher than a Pall Mall cigarette and

increases the heart rate faster than a Pall Mall cigarette. Yet Defendants have failed to disclose to

consumers that the JUULpods' nicotine salt formulation delivers an exceptionally potent dose of

nicotine.

        85.    JUUL also repeatedly represented that a single Jl,1.;Lpod contains an amount of

nicotine "about" equal to a pack of cigarettes. This statement is materially misleading because it

is not just the amount of nicotine, but the efficiency with which the product delivers nicotine into

the bloodstream (i.e. absorption or bioavailability), that determines the product's narcotic effect,

risk of addiction, and therapeutic use.

       86.     In short, Defendants have materially misrepresented the pharmacokinetic effect of

JULL products.

        B.     JUUL'S MARKETING AND PROMOTIONAL EFFORTS FOCUSED ON
               SOCIAL MEDIA PLATFORMS FREQUENTED BY CHILDREN

       87.     From its launch, JUCL has engaged in a highly successful marketing and

promotional campaign for its products.

        88.    Rather than relying on traditional advertising, JUUL elected to primarily focus

upon establishing a pervasive social media presence.

        89.    JUUL maintains a website at http://www.juul.com/, which was previously located

at http://www.juulvapor.com/.

       90.     JUUL maintains a Facebook account with the usemame @_)CULvapor. JUCL's

Facebook account has approximately 8,350 "likes" and 8,800 "followers." Upon information and

belief, JUUL launched its Facebook account in April 2015.




                                                 16
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page2617ofof5243



        91.    JUUL maintains a Twitter account with the usemame @JUULvapor. JUUL's

Twitter account has approximately 18,400 followers. Upon information and belief, JUUL launched

its Twitter account in June 2015.

        92.    JUL'L maintains an lnstagram account with the usemame @)UULvapor. JUUL's

lnstagram account has approximately 67,300 followers. Upon information and belief, JUUL

launched its lnstagram account in November 2017.

        93.    Through its social media platforms, JUUL has attempted to cultivate a youthful,

contemporary, sexy, and energetic image for its products.

        94.    For example, JUUL posted the following statuses on its Twitter account on June 4,

2015:

                                  JUUL O@JUUlvapor 4 tur, 2.01S
                           JUUl   Vapor love •




                                                              17
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page2718ofof5243



                                JUUL O @JUULvapor 4 Juo 201S
                          JUUL ~. , Vapor Low •   '   ,                    ,, · ,«:,
                                (.    '




                             JUUL O       @ lUULvapor   4 Jun 201 S                                               V
                      JUUl   Having   way too mudl fur, at the •, , , launch party • .   1 •·   • ", ,   •• • .




       95.    In addition to posts on its social media platforms, JUUL has heavily benefited from

individuals' promotion of JUUL products on their own social media platforms, such as by

discussing usage of JUUL products and sharing images and videos of usage of JUCL products.

       96.    JUUL is aware that teenagers and others under 18 discuss and promote their usage

of JUUL products on social media platforms, such as Instagram and Twitter

       97.    JUUL encourages users to discuss and depict their usage of JUUL products on

social media platforms.

       98.    For example, as of April 2015, the JUUL website promoted a hashtag of

#JlJULvapor, encouraged individuals to "Join the conversation," and highlighted social media

posts that utilized the #JUULvapor hashtag.


                                                                      18
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page2819ofof5243



       99.    JCUL's website has also promoted the use of other hashtags over time, including

#JUUL, #JUULpod, and #JUULpods.

       100.    The present version of the JUUL website contains hyperlinks to JUUL' s lnstagram,

Twitter, and Facebook accounts.

       101.    On Instagram, there are approximately 195,000 posts using the #juul hashtag,

approximately 29,600 posts using the #juulvapor hashtag, and approximately 16,400 posts using

the #juulnation hashtag. Many of these posts contain images or videos of individuals under 18

using JUUL products.

       102.    As it continues to encourage individuals to promote their usage of JUUL products

on social media platforms, JUUL is well aware that many of the individuals doing so are under 18.

       103.    In addition to its above-described social media presence, JUUL has utilized its

website to cultivate a youthful, contemporary, sexy, trendy and energetic image of its products

with the goal of appealing to a younger demographic.

       104.    For example, as of October 2015, the following images appeared on the JUUL

website:




                                                              \




                                               19
Case
 Case3:18-cv-06808-WHO
      MDL No. 2913 Document
                       Document
                            1-12 1 Filed
                                    Filed07/29/19
                                          08/31/18 Page
                                                    Page2920ofof5243




                                 20
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page3021ofof5243



       105.    To announce JUUL's release in June 2015, JUUL launched a multimillion-dollar

"Vaporized" advertising campaign that was aimed at a youth audience. JUUL's Vaporized

campaign used images that conveyed the same themes that tobacco companies used to prey on

youth, including "independence, adventurousness, sophistication, glamour, ... social inclusion,

sexual attractiveness, thinness, popularity, rebelliousness, and being 'cool."'




       106.    A 2018 study concluded that JUCL's marketing strategy is heavily dependent on

its social media presence catering to a youthful demographic:

       [O]ur study shows that the growth of JUUL was accompanied by innovative
       marketing across a variety of new media platforms. The marketing of other major
       retail e-cigarette brands, at least in their early stages, relied heavily on either
       advertising on TV (eg, Blu and Njoy) or promotional expenditures to retailers and
       consumers (eg, Vuse and MarkTen), or both. However, JUUL was one of the first
       major retail e-cigarette brands that relied heavily on social media to market and

                                                 21
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page3122ofof5243



        promote its products. In particular, we found the number of JUUL-related tweets
        was highly correlated with quarterly retail sales of JUUL. In addition to Twitter,
        JUUL was heavily marketed and promoted on lnstagram and YouTube. The official
        JUUL account on lnstagram, for example, used a variety of marketing and
        promotional schemes to attract, engage with and retain followers. The account used
        artsy, professional-grade photographs to display its products and evoke lifestyle
        feelings such as relaxation, freedom and sex appeal. Those posts also heavily
        emphasised JUUL' s variety of flavours. 4

        107.    In January 2016, the Centers for Disease Control and Prevention ("CDC") issued a

report finding that "[ a ]bout 7 in 10 middle and high school students - more than 18 million young

people - see e-cigarette advertising in stores, online, in newspapers and magazines, or on television

and in movies. " 5

        108.    The report explained:

        E-cigarette ads use many of the same themes - independence, rebellion, and sex -
        used to sell cigarettes and other conventional tobacco products. Advertising of
        tobacco products has been shown to cause youth to start using those products. The
        unrestricted marketing of e-cigarettes and dramatic increases in their use by youth
        could reverse decades of progress in preventing tobacco use among youth.

Id.

        109.    At the time, CDC Director Dr. Tom Frieden said:

        The same advertising tactics the tobacco industry used years ago to get kids
        addicted to nicotine are now being used to entice a new generation of young people
        to use e-cigarettes[.] I hope all can agree that kids should not use e-cigarettes.

Id.

        110.    In April 2018, the Food and Drug Administration ("FDA") announced an

investigation of, inter alia, JUUL's marketing to youth.



4
  Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL
transformed         the     US        retail      e-cigarette           market (2018), available      at
https:/ltobaccocontI.Ol.bm1.com/contep.Vearly/2018/05/31/toba_ccocontt_:ol-2018-054382        (footnotes
omitted).
5
  CDC, £-cigarette ads reach nearly 7 in JO middle and high-school students (Jan. 5, 2016), available at
pttps://www .cdc...,g9v/med1cl/releases/2016/pO 105-e-Cifil!t_:ettes.1).tml.

                                                  22
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page3223ofof5243



         111.     As the FDA explained in announcing the investigation:

         We need to examine all the available information to understand why kids are
         finding these products so appealing - and address it.
         That's why today, the FDA also sent an official request for information directly to
         JUUL Labs, requiring the company to submit important documents to better
         understand the reportedly high rates of youth use and the particular youth appeal of
         these products. The information we're requesting includes: documents related to
         product marketing; research on the health, toxicological, behavioral or physiologic
         effects of the products, including youth initiation and use; whether certain product
         design features, ingredients or specifications appeal to different age groups; and
         youth-related adverse events and consumer complaints associated with the
         products. We don't yet fully understand why these products are so popular among
         youth. But it's imperative that we figure it out, and fast. These documents may help
         us get there. 6

         112.     Exposure to nicotine as a youth has a profound effect on nicotine addiction.

         113.     According to the CDC, "[n]early 9 out of 10 cigarette smokers first tried smoking

by age 18, and 98% first tried smoking by age 26. " 7

         114.     Adolescents experience symptoms of dependence at lower levels of nicotine

exposure than adults, and adolescents who become addicted to nicotine as teens are more likely to

become life-long addicts than those who start smoking in their 20s or later.

         115.     JUUL sells its JUULpods in a variety of sweetened flavors. The use of flavors that

appeal to youth hooks underage "vapers. " 8

         116.     In 2009, the FDA banned cigarettes with characterizing flavors other than menthol

(e.g., cherry, chocolate), which are known to appeal to youth and young adults. 9



6
 FDA, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement actions and a Youth
Tobacco Prevention Plan to stop youth use of. and access to, JUUL and other e-cigarettes (Apr. 24, 2018),
available                                                                                                         at
h!tps://www.f<la.gov/downlo~ds/foba.ccoProducts/J_,abel mg/RulesRwJ_ationsGuidance/UCM 6054~Q.,_pdf.
7
          CDC,               Youth          and          Tobacco              Use,           available             at
https://www .cdc.gov/tobacco/data statistics/fact sheets/youth data/tobacco use/index.htm.
8
  Juuling: What is the trendy vape pen becoming popular among teens, ABC NEWS (Aug. 31, 2018),
available at, bttps :i Iabcnew~_go, com/N ightline/video/j uuling-trep.dy-vape-pe11..::P.9PUlar-t~ens-5 61 92 94Q,
9
  FDA, Menthol and Other Flavors in Tobacco Products, available at

                                                         23
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page3324ofof5243



         117.   Defendants are using the same strategy to addict underage users to their products

that cigarette companies previously used.

         118.   JUUL products are priced to appeal to minors. A pack of four JUULpods, which,

according to JUUL is the equivalent of four packs of cigarettes, cost approximately $19.99 in

Pennsylvania and in New Jersey. By contrast, a single pack of cigarettes in Pennsylvania costs

approximately $6.85 and $8.20 in New Jersey.

         C.     JUUL E-CIGARETTES AND JUUL PODS ARE HIGHLY ADDICTIVE

         119.   Defendants never disclosed to consumers that JUUL e-cigarettes and JUGLpods

are at least as addictive as, if not more addictive than, traditional cigarettes and pose serious health

risks.

         120.   Instead, Defendants marketed the JUUL products as an "alternative to cigarettes,"

thereby giving the false impression that they are a healthy alternative to cigarette use.

         121.   Defendants' deceitful advertising campaign has proven successful, as use of JUUL

products is widespread, particularly among vulnerable youth.

         122.   Defendants actively concealed the nicotine content and nicotine potency of JUUL

e-cigarettes from Plaintiffs and Class Members while simultaneously disclosing false or

misleading evidence concerning nicotine content.

         123.   Defendants concealed material information regarding the effect of JUUL e-

cigarettes and made misrepresentations from the time the JUUL e-cigarette was announced to this

day. Defendants still have not disclosed the truth about JUUL e-cigarettes.

         124.   JUUL represents that purchasers may cancel their "auto ship" order on JUUL's

subscription service "anytime," but this is highly deceptive because nicotine is addictive. Once



h!!ps://www.fda.gov/tobacQQPi:_:oducts/labelmg/prnductsmgredientscoillfil)nents/ucm2019.416.htn:i.

                                                    24
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page3425ofof5243



addicted, JUUL product users are unable to cancel subscription service because of their nicotine

cravmgs.

VI.    CAUSES OF ACTION

                                             COUNTI

VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT NJSA 56:8-1 ET. SEQ.
                       (on behalf of the NJ Class)

        125.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

        126.   This Count does not sound in fraud.

        127.   As set forth above, Defendant violated the New Jersey Consumer Fraud Act, N.J.

Stat. §56:8-1, et. seq., when they engaged in unconscionable commercial practices, deception,

fraud, false pretense, false promise, misrepresentation, and knowing concealment or omission of

material facts with the intent that others rely on such, in connection with the sale and advertisement

of JUUL products. See N.J. Stat. 56:8-2.

        128.   Defendants' acts in violation of the laws of New Jersey include, but are not limited

to:

       •       selling Jt;UL products to Plaintiffs as non-addictive nicotine delivery systems, or
               less addictive nicotine products than cigarettes;

       •       failing to disclose to Plaintiffs that the JUUL nicotine salts they were purchasing
               were highly addictive in nature, making it extremely difficult for Plaintiffs to cease
               purchasing JUUL pod refills;

       •       failing to disclose to Plaintiffs that the nicotine benzoate salts in Jt;t;L pods
               delivered nicotine to blood plasma at a rate four times higher than a smoked Pall
               Mall cigarette, which was likely to make the nicotine addiction associated with
               JUUL products stronger and more severe than that associated with cigarettes or
               other e-cigarette products;

       •       developing and marketing a product that contained nicotine levels far in excess of
               what smokers need to comfortably switch from cigarettes, with the intention of
               creating and fostering long-term addiction to Jt;L'L products;



                                                 25
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page3526ofof5243



       •       falsely and deceptively marketing, advertising and selling JUUL e-cigarettes and
               JUULpods by misrepresenting their nicotine content, nicotine pharmacokinetics,
               and suitability as an "alternative" to cigarettes, when in fact, JUUL is likely to
               aggravate nicotine addiction;

       •       falsely and deceptively marketing, advertising and selling JUUL's "autoship"
               service as something consumers could cancel "anytime" without disclosing to
               consumers how addiction associated with use of JuUL ecigarettes would interfere
               with their ability to cancel the JUUL pod subscription;

       •       creating advertising that lured underage non-smokers into using JUUL e-cigarettes,
               and disseminating that advertising through unregulated social media platforms
               commonly used by most youth in the Cnited States; and

       •       setting the price of Jl,'UL pods at a low price that is intended to and does attract
               underage users to purchase JUUL products.

       129.    This conduct violated the New Jersey Consumer Fraud Act, as set forth in N.J. Stat.

§56:8-2, described above.

       130.    Defendants knowingly engaged in these false, misleading and deceptive advertising

and marketing practices to increase their profits.

       131.    Plaintiffs and the NJ Class would not have purchased JUUL products but for the

misleading representations made about it by Defendants. In other words, if Defendants had

marketed JUUL products truthfully, Plaintiffs and the Class would not have purchased and

consumed JUUL products.

       132.    Plaintiffs, and the NJ Class, relied to their detriment on Defendants' fraudulent

omissions. Had Plaintiffs, and the NJ Class, been adequately informed and not intentionally

deceived by Defendants, they would have acted differently by, without limitation: (1) not

purchasing a Jl,'UL e-cigarette or JUUL pod; (2) not subscribing to Defendants' "autoship"

service; or (3) purchasing and using different, less addictive nicotine products.

       133.    Plaintiffs and members of the NJ Class suffered ascertainable losses as a direct

result of Defendants' wrongful conduct when they purchased JUUL products. N.J. Stat. §56:8-19.


                                                 26
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page3627ofof5243



Plaintiffs and the NJ Class would not have purchased JUUL products had they known the truth.

Thus, they are entitled to refunds of all monies paid for JUUL products, as well as other damages

suffered (N.J. Stat. §56:8-2.12), including treble damages. N.J. Stat. §56:8-19.

        134.   Plaintiffs seek, on behalf of themselves and those similarly situated, an injunction

to prohibit Defendants from continuing to engage in the unfair trade practices complained of

herein, and an order requiring Defendants to correct Defendants' misrepresentations, which have

been disseminated through social media and other platforms.

                                            COUNT II

    VIOLATION OF THE PESNSYLVA.1'JIA UNFAIR TRADE PRACTICES AND
  CONSUMER PROTECTION LAW, 73 PA. COSS. STAT.§§ 201-2 & 201-3, ET SEQ.
                       (on behalf of the PA Class)

        135.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

        136.   This Count does not sound in fraud.

        137.   As set forth above, Defendants violated the Pennsylvania Unfair Trade Practices

and Consumer Protection Law, 73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq., when they engaged

in unfair or deceptive acts or practices in the conduct of any trade or commerce, represented that

goods or services have characteristics, ingredients, uses, benefits or quantities that they do not

have, and engaged in any other fraudulent or deceptive conduct which creates a likelihood of

confusion and misunderstanding.

        138.   Defendants knowingly engaged in these false, misleading and deceptive advertising

and marketing practices to increase their profits.

        139.   Defendants' acts in violation of the laws of Pennsylvania include, but are not

limited to:

        •      selling JUUL products to Plaintiffs as non-addictive nicotine delivery systems, or
               less addictive nicotine products than cigarettes;

                                                 27
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page3728ofof5243



       •       failing to disclose to Plaintiffs that the JUUL nicotine salts they were purchasing
               were highly addictive in nature, making it extremely difficult for Plaintiffs to cease
               purchasing JCUL pod refills;

       •       failing to disclose to Plaintiffs that the nicotine benzoate salts in JUUL pods
               delivered nicotine to blood plasma at a rate four times higher than a smoked Pall
               Mall cigarette, which was likely to make the nicotine addiction associated with
               JUUL products stronger and more severe than that associated with cigarettes or
               other e-cigarette products;

       •       developing and marketing a product that contained nicotine levels far in excess of
               what smokers need to comfortably switch from cigarettes, with the intention of
               creating and fostering long-term addiction to JUUL products;

       •       falsely and deceptively marketing, advertising and selling JUUL e-cigarettes and
               JUULpods by misrepresenting their nicotine content, nicotine pharmacokinetics,
               and suitability as an "alternative" to cigarettes, when in fact, JUUL is likely to
               aggravate nicotine addiction;

       •       falsely and deceptively marketing, advertising and selling JUUL's "autoship"
               service as something consumers could cancel "anytime" without disclosing to
               consumers how addiction associated with use of JUUL e-cigarettes would interfere
               with their ability to cancel the JCCL pod subscription;

       •       creating advertising that lured underage non-smokers into using JUUL e-cigarettes
               and disseminating that advertising through unregulated social media platforms
               commonly used by most youth in the Cnited States; and

       •       setting the price of JUUL pods at a low price that is intended to and does attract
               underage users to purchase JUUL products.

       140.    Plaintiffs, the PA Class and Defendants are "persons" within the meaning of section

201-2(2) of the PA CTPCPL, which includes all "natural persons, corporations, trusts,

partnerships, incorporated or unincorporated associations, and any other legal entities."

       141.    Plaintiffs, and members of the PA Class, relied to their detriment on Defendants'

fraudulent omissions. Had Plaintiffs, and members of the PA Class, been adequately informed and

not intentionally deceived by Defendants, they would have acted differently by, without limitation:

(1) not purchasing a JUUL e-cigarette or JUUL pod; (2) not subscribing to Defendant JUUL's

'"autoship" service; or (3) purchasing and using different, less addictive nicotine products.


                                                 28
       Case
        Case3:18-cv-06808-WHO
             MDL No. 2913 Document
                              Document
                                   1-12 1 Filed
                                           Filed07/29/19
                                                 08/31/18 Page
                                                           Page3829ofof5243



       142.   Plaintiffs and members of the PA Class suffered losses as a direct result of

Defendants' wrongful conduct when they purchased JUUL products. Plaintiffs and the PA Class

would not have purchased JUUL products had they known the truth. Thus, they are entitled to

refunds of all monies paid for JUuL products, as well as other damages suffered, including

statutory and treble damages and treble damages.

       143.   Plaintiffs seek, on behalf of themselves and members of the PA Class, an injunction

to prohibit Defendants from continuing to engage in the unfair trade practices complained of

herein, and an order requiring Defendants to correct Defendants' misrepresentations, which have

been disseminated through social media and other platforms.

                                           COUNT III

                                             :FRAUD
                        (on behalf of the PA Class and the NJ Class)

       144.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

       145.   Defendants fraudulently and deceptively:

       •      sold JUUL products to Plaintiffs as non-addictive nicotine delivery systems, or less
              addictive nicotine products than cigarettes, when Defendants knew it to be untrue;

       •      failed to disclose to Plaintiffs that the JUUL nicotine salts they were purchasing
              and consuming were highly addictive in nature, making it extremely difficult for
              Plaintiffs to cease purchasing JuUL pod refills;

       •      informed Plaintiffs that they would be able to cease purchasing JUUL pods
              "anytime," when they knew it to be untrue; and

       •      failed to disclose to Plaintiff that the nicotine benzoate salts in JUUL pods delivered
              nicotine to blood plasma at a rate four times higher than a smoked Pall Mall
              cigarette, which was likely to make the nicotine addiction associated with JuUL
              products stronger and more severe than that associated with cigarettes or other e-
              cigarette products.

       146.   Defendants made each of these fraudulent misrepresentations and omissions to

Plaintiffs and members of the NJ Class and PA Class. These acts occurred during the time period


                                                29
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page3930ofof5243



relevant to and the dates set forth in this Complaint and within the three years prior to the filing of

this Complaint.

         147.   Each of these misrepresentations and omissions were material at the time they were

made in that they were essential to the analysis undertaken by Plaintiffs, and members of the PA

Class and the NJ Class, as to whether to purchase a JUUL e-cigarette and JUUL pods.

         148.   Defendants knew that these misrepresentations and omissions were false and

intended that Plaintiffs and members of the NJ Class and the PA Class rely on these

misrepresentations and omissions to purchase JUUL products.

         149.   Plaintiffs and members of the NJ Class and the PA Class justifiably and reasonably

relied on these misrepresentations and omissions to their detriment in that they purchased the

JUUL products and were thereby damaged in the amount that they paid. Had Plaintiffs, and those

similarly situated, been adequately informed and not intentionally deceived by Defendants, they

would have acted differently by, without limitation: ( 1) not purchasing a JUUL e-cigarette or

JUUL pod; (2) not subscribing to Defendants' "autoship" service; or (3) purchasing and using

different, less addictive nicotine products.

                                               COUNT IV

                                  UNJUST ENRICHMENT
                          (on behalf of the PA Class and the NJ Class)

         150.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         151.   Plaintiffs bring this claim on their own behalf and on behalf of the NJ Class and the

PA Class.

         152.   The relevant common law in NJ and PA is materially uniform for purposes of this

claim.




                                                  30
         Case
          Case3:18-cv-06808-WHO
               MDL No. 2913 Document
                                Document
                                     1-12 1 Filed
                                             Filed07/29/19
                                                   08/31/18 Page
                                                             Page4031ofof5243



         153.   Pleading in the alternative, Defendants have been unjustly enriched through their

sale of JUUL products based on material misrepresentation and omissions, false advertising and

fraud.

         154.   Defendants have been unjustly enriched at the expense of, and to the detriment of,

Plaintiffs and each member of the NJ Class and PA Class by Defendants' wrongful conduct, as

alleged herein. Defendants knowingly received and retained wrongful benefits and funds from

Plaintiffs and members of the PA Class and NJ Class. It would be inequitable to allow Defendants

to retain these benefits and funds, which rightfully belong to Plaintiffs and each member of the NJ

Class and PA Class.

         155.   Plaintiffs and each member of the NJ Class and PA Class are therefore entitled to

recover from Defendants, as restitution, all money they paid for JUUL products, any benefit

received by Defendants as a result of such charges, plus interest thereon from the time of payment.

         156.   A constructive trust should be established over the funds created by the

aforementioned funds, interest and benefits generated in connection with the sale of JUUL

products in violation of applicable laws. Restitution and disgorgement of such amounts should be

ordered. Plaintiffs and members of the NJ Class and PA Class have no adequate remedy at law.

                                            COUNTV

                  STRICT PRODL'CT LIABILITY-FAILURE TO WARN
                       (on behalf of the PA Class and the NJ Class)

         157.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         158.   Defendants manufactured, distributed and sold JUUL devices and JUUL pods.

Defendants were aware that the Jl.JUL devices, when used in conjunction with the JUUL pods, had

potential risks that were known and knowable in light of scientific and medical knowledge that




                                                 31
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page4132ofof5243



was generally accepted in the scientific community at the time of design, manufacture, distribution

and sale of JUUL devices and Jl,'UL pods.

        159.     The JUUL devices and pods were designed, manufactured and sold by Defendants

in the regular course of business and were expected to and did reach Plaintiffs and Class members

without substantial change in the condition in which they were manufactured, sold and distributed.

        160.     Plaintiffs and Class members received the JUUL products in the same conditions

in which they were sold, and used their JUUL devices and pods in a manner reasonably intended

by Defendants.

        161.     Defendants had no reason to believe that consumers of its JUUL products would be

aware of the foreseeable harm associated with use of them.

        162.   The risks and defects of the JUUL products is unknowable and unacceptable to the

average or ordinary consumer. The ordinary consumer would not reasonably anticipate the danger

that the JVUL products posed.

        163.   The use of JUUL devices and JUUL pods presented a substantial danger of causing

nicotine addiction when a JUUL device was used or misused with a JUUL pod in an intended or

reasonably foreseeable way.

        164.     Plaintiffs and Class members would not have recognized the potential risks of using

a JUUL device with a JUUL pod because Defendants intentionally downplayed, misrepresented,

or failed to warn of the risks of nicotine addiction that the JUUL device and JUUL pods posed and

failed to disclose and warn that the product contained nicotine, the amount of nicotine or the

absorption rates of that nicotine.

        165.     Defendants failed to adequately warn or instruct foreseeable users of JUUL devices

and JUUL pods of the risks of nicotine addiction that their products posed.



                                                 32
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page4233ofof5243



        166.    As a direct and proximate result of Defendant's failure to warn of the defective and

unreasonably dangerous condition and design of the JUUL products and the risk they posed,

Plaintiffs and Class members suffered property damage and other incidental and consequential

damages.

        167.    Defendants' failure to warn and lack of sufficient instructions or warnings were a

substantial factor in causing harm that resulted to Plaintiffs.

                                             COUNT VI

               BREACH OF IMPLIED WARRANTY OF MERCHANT ABILITY
                       (on behalf of the PA Class and the NJ Class)

        168.    Plaintiffs reallege and incorporate by reference all preceding paragraphs.

        169.    The Uniform Commercial Code § 2-314, as adopted in New Jersey (2013 New

Jersey Revised Statutes, Title 12A, Section 12A:2A-212) and Pennsylvania (13 Pa. C.S.A. § 2314),

provides that, unless excluded or modified, a warranty that the goods shall be merchantable is

implied in a contract for their sale if the seller is a merchant with respect to goods of that kind.

        170.    To be "merchantable," goods must "run, within the variations permitted by the

agreement, of even kind, quality and quantity within each unit and among all units involved," "are

adequately contained, packaged, and labeled as the agreement may require," and "conform to the

promise or affirmations of fact made on the container or label if any."

        171.    The implied warranty of merchantability included with the sale of each JUUL

product meant that Defendants warranted that its devices and pods would be merchantable, fit for

the ordinary purposes for which they are used, pass without objection in the trade, be of fair

average quality, and conform to promises and affirmations of fact made on the container and label.

This implied warranty of merchantability is part of the basis for the bargain between Defendants

and Plaintiffs and Class members.


                                                  33
            Case
             Case3:18-cv-06808-WHO
                  MDL No. 2913 Document
                                   Document
                                        1-12 1 Filed
                                                Filed07/29/19
                                                      08/31/18 Page
                                                                Page4334ofof5243



            172.   At the time of delivery however, Defendants breached the implied warranty of

merchantability because its devices and pods were defective as alleged above, posed serious safety

risks at the time they were sold, would not pass without objection, were not equivalent in terms of

nicotine content, pharmacokinetics, and puff-count to cigarettes, and failed to conform to the

standard performance of like products (cigarettes and e-cigarettes) used in the trade.

            173.   Defendants are merchants with respect to the good which were sold to Plaintiff and

the PA Class and NJ Class, and there was an implied warranty that those goods were merchantable.

            174.   JUUL e-cigarettes are not fit for their intended purposes of offering an alternative

to cigarettes because JL'UL e-cigarettes, when used as intended or reasonably foreseeable, worsen

or aggravate users' underlying nicotine addiction.

            175.   As a direct and proximate result of Defendants' breach of their implied warranties,

Plaintiffs and Class members have been damaged and seek damages in an amount to be determined

at trial.

                                               COUNT VII

                                 BREACH OF EXPRESS WARRA.~TY
                              (on behalf of the PA Class and the NJ Class)

            176.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

            177.   Pennsylvania Statutes Title 13 Pa.C.S.A. Commercial Code§ 2313 and 2013 New

Jersey Revised Statutes Title 12A - COMMERCIAL TRANSACTIONS, Section 12A:2-313, each

provide for the following:

            (a) General rule--Express warranties by the seller are created as follows:

                   ( 1)    Any affirmation of fact or promise made by the seller to the buyer which
                           relates to the goods and becomes part of the basis of the bargain creates an
                           express warranty that the goods shall conform to the affirmation or promise.




                                                     34
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page4435ofof5243



                (2)    Any description of the goods which is made part of the basis of the bargain
                       creates an express warranty that the goods shall conform to the
                       description ...

       178.     Defendants issued express warranties in connection with their sale of JUUL devices

and JUUL pods that JUUL use caused the same or less nicotine to enter the bloodstream than a

cigarette, that JUUL pods contained about as much nicotine as a pack of cigarettes, and that 10

puffs of a JUUL was equivalent to smoking a cigarette, which were stated on the JUUL website

and other media.

       179.     In the marketing of its JUUL products, the affirmations of fact and promises that

Defendants made and set forth directly above became part of the basis of the bargain between

Defendants and Plaintiffs and all Class members. This created express warranties that the JCUL

products would conform to Defendants' affirmations of fact, representations, promises, and

descriptions.

       180.     Defendants breached their express warranties because JUCL pods and JL"UL

devices deliver more nicotine and more potent nicotine into the bloodstream than a cigarette, each

JUUL pod contains more nicotine than a pack of cigarettes, and fewer than 10 puffs of a JUUL are

equivalent to smoking a cigarette with respect to nicotine ingestion.

       181.     Plaintiffs and the Class members were injured as a direct and proximate result of

Defendants' breach of express warranty because: (a) they would not have purchased JUUL

products at all, they would have paid less for them, or they would have used them differently if

they had known the true facts; (b) they paid a premium price for JUUL products as a result of

Defendants' false warranties and misrepresentations; and (c) they purchased products that did not

have the characteristics, qualities, or value promised by Defendants.




                                                35
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page4536ofof5243



                                           COL~TVIII

                                          NEGLIGENCE
                           (on behalf of the PA Class and the NJ Class)

        182.    Plaintiffs reallege and incorporate by reference all preceding paragraphs.

        183.    Defendants owed a duty to Plaintiffs and Class members to design, manufacture,

produce, test, inspect, market, distribute, and sell the JUUL products with reasonable care and in

a workmanlike fashion, and had a duty to protect Plaintiffs and Class members from foreseeable

and unreasonable risk of harm.

        184.    Defendants breached that duty by, among other things, as alleged above,

misrepresenting the pharmacokinetics of JUUL e-cigarettes, the nicotine content of JUUL pods,

the comparative nicotine content of JCL'L pods and competing products, and the role of benzoic

acid in JUUL pods ..

        185.    Defendants unreasonably failed to provide appropriate and adequate warnings and

instructions about its products, and this failure was a proximate cause of the harm for which

damages are sought.

        186.    In addition, at the time the JUUL products left their control, Defendants knew, or

in the exercise of reasonable care should have known, the products posed a substantial risk of harm

to the life and health of its customers.

        187.    Defendants knew, or in the exercise of reasonable care should have known, the

JUUL products they designed, manufactured, produced, tested, inspected, marketed, distributed,

and sold, created an unreasonable safety risk and that the products were marketed and sold with

material misrepresentations and omissions of material facts. When making these statements,

Defendants were aware that these representations were false or made them without knowledge of

their truth or veracity.

                                                 36
        Case
         Case3:18-cv-06808-WHO
              MDL No. 2913 Document
                               Document
                                    1-12 1 Filed
                                            Filed07/29/19
                                                  08/31/18 Page
                                                            Page4637ofof5243



        188.     The negligent misrepresentations and omissions made by Defendants, upon which

Plaintiffs and Class members reasonably and justifiably relied, were intended to induce, and

actually induced, Plaintiffs and all Class members to purchase the products at issue.

        189.     Defendants had a duty to disclose to the Plaintiffs and Class members the serious

safety risks posed by JUUL products and that JUUL pods and JUUL devices deliver more nicotine

into the bloodstream than a cigarette, each JUUL pod contains more nicotine than a pack of

cigarettes, and more than 10 puffs of a JUUL are equivalent to smoking a cigarette.

        190.     Defendants also had a duty to prominently display on all JUUL packaging and

promotional and marketing materials at all times that JUUL contained nicotine, which is an

addictive chemical and to disclose the true risks of using JUUL products.

        191.     Defendants failed to exercise reasonable care with respect to the design,

manufacture, production, testing, inspection, marketing, advertising, packaging, distribution and

sale of its products.

        192.     Defendants also failed to exercise reasonable care in failing to warn or to warn

adequately and sufficiently, either directly or indirectly, Plaintiffs and Class members of the

addictive nature and negative health consequence of their products.

        193.     Plaintiffs and Class members are entitled to damages and other legal and equitable

relief as a result.

                                            COUNTIX

                                      PUBLIC NUISANCE
                           (on behalf of the PA Class and the NJ Class)

        194.     The Defendants herein have engaged in systematic deceptive marketing and

promotion of JCUL products, as described above.. This misconduct has created, caused and/or

substantially contributed to the public nuisance.

                                                 37
       Case
        Case3:18-cv-06808-WHO
             MDL No. 2913 Document
                              Document
                                   1-12 1 Filed
                                           Filed07/29/19
                                                 08/31/18 Page
                                                           Page4738ofof5243



       195.    Defendants' misconduct as set forth above has created or contributed to a substantial

and unreasonable interference with rights common to the general public, including

the right to be free of an unreasonable interference with public health, safety and peace.

       196.    Defendants' interference with the public health, safety and peace through their

misconduct has been unreasonable, as established by the following circumstances as more fully

alleged previously herein:

       a.      Defendants' misconduct is responsible for minors becoming addicted to nicotine

               and significantly interfered with public health, safety and peace;

       b.      Defendants' misconduct is responsible for adults continuing to be addicted to

               nicotine and to become increasingly dependent on nicotine, rather than weaning

               themselves from nicotine, and significantly interfered with public health, safety and

               peace;

       c.      Defendants' misconduct has produced a permanent or long-lasting effect and will

               continue unless the Defendants reveal the complete truth about their products,

               including the serious safety and health risks posed by JCUL products, that JUUL

               pods and JUUL devices deliver more nicotine into the bloodstream than a cigarette,

               that each JCUL pod contains more nicotine than a pack of cigarettes, and that more

               than 10 puffs of a Jl.TUL are equivalent to smoking a cigarette. Defendants knew or

               had reason to know that their misconduct has had and continues to have a

               significant adverse impact on public health, safety and peace;

       d.      Defendants' conduct is and was unlawful, including, without limitation, pursuant

               to the Pennsylvania Unfair Trade Practices and Consumer Protection Law (73 P.S.




                                                38
          Case
           Case3:18-cv-06808-WHO
                MDL No. 2913 Document
                                 Document
                                      1-12 1 Filed
                                              Filed07/29/19
                                                    08/31/18 Page
                                                              Page4839ofof5243



                 § 201-1 to 201-9.3) and the New Jersey Consumer Fraud Act, N.J. Stat. §56:8-1,

                 et. seq., as more fully set forth herein; and

          e.     Defendants' interference with rights common to the public is and was unreasonable

                 based on the totality of the circumstances.

          197.   The unreasonableness of Defendants' conduct and the resulting substantial harm

imposed and the infringement of their rights is evident from the gravity of the harm, e.g., nicotine

addiction and its negative health consequences, and from the accompanying serious effects that

interfered with and degraded, and continues to interfere with and degrade, the public health and

safety.

          198.   The deterioration of public health and safety caused by the JCUL products tears at

the social and economic fabric of society; its impact is not limited to JUUL consumers adversely

affected by the negative health consequences of nicotine and the other Jt.;t.;L ingredients, but have

been socialized and ultimately borne by the community as a whole.

          199.   Defendants' JUUL e-cigarettes and JUULpods deliver dangerous toxins and

carcinogens to its users, including teenage users. Nicotine itself is a carcinogen, as well as a toxic

chemical associated with cardiovascular, reproductive, and immunosuppressive problems.

Nicotine adversely affects the heart, eyes, reproductive system, lung, and kidneys. Exposure to

nicotine produces an increased risk of Coronary Vascular Disease by producing acute myocardial

ischemia, as well as an increased risk of peripheral arterial disorders. Because vaping introduces

foreign substances into the lungs, prolonged use of JUUL products may produce chronic

obstructive pulmonary disease, just like traditional cigarette smoke. Vaping also triggers immune

responses associated with inflammatory lung disease




                                                   39
       Case
        Case3:18-cv-06808-WHO
             MDL No. 2913 Document
                              Document
                                   1-12 1 Filed
                                           Filed07/29/19
                                                 08/31/18 Page
                                                           Page4940ofof5243



       200.    The negative effects of addicting minors to nicotine and continuing the nicotine

addictions of adults who are attempting to wean themselves from nicotine on the public health,

safety and peace are substantial and community-wide, and include, but are not limited to, increased

costs for medical care, increased health insurance costs for members of the public, an increased

strain on the medical system which affects the quality and cost of medical care available to the

public, reduced productivity and economic output of JUCL consumers because of time spent

vaping, which affects the economy as a whole, the cost to society of supporting nicotine ingestion

cessation programs, increased life insurance rates for all, increased social services, increased

disability benefits and others.

       201.    Defendants had sufficient control over, and responsibility for, the public nuisance

they created, as alleged more fully herein. Defendants were in control of the "instrumentality" of

the nuisance, including the process of marketing and promotion and creation and maintenance of

the demand for JCCL products at all relevant times, which included control of the misleading

representations they conveyed through marketing and product promotion.

       202.    Defendants could have ameliorated, at least in part, the public nuisance by ceasing

their improper marketing of JUUL products and their dissemination of misleading information

about the safety and efficacy of their products, and by disseminating corrective statements that

informed consumers and others about the true risks of JUCL products.

       203.    Defendants are not immune from public nuisance claims because they produced

and marketed otherwise and/or allegedly legal products. Lawful conduct of businesses, like lawful

conduct of individuals, has long been held to constitute a public nuisance if it unreasonably

interferes with public health, safety, or peace. In any event, Defendants' conduct- and the deceptive




                                                 40
          Case
           Case3:18-cv-06808-WHO
                MDL No. 2913 Document
                                 Document
                                      1-12 1 Filed
                                              Filed07/29/19
                                                    08/31/18 Page
                                                              Page5041ofof5243



marketing and product promotion and misrepresentations and omissions embodied therein - was

unlawful.

          204.    The injury, damage and costs to society from Defendants' misconduct were both

significant and either known or wholly foreseeable to Defendants. While reaping millions of

dollars in revenues and profits through their misconduct, the Defendants improperly shifted the

burden, harm and costs of their public nuisance to the community as a whole, and its residents,

which the community has and will continue to have to address to its detriment.

          205.    Plaintiffs have suffered and continue to suffer special harm that is different in kind

and degree from that suffered by individual residents of Pennsylvania and New Jersey as alleged

herein.

          206.    Plaintiffs sue in their public capacity for all appropriate injunctive and mandatory

relief to abate the ongoing public nuisance, restore the public health, safety and peace, and recover

all appropriate damages, expenses, costs and fees.

          207.    Plaintiffs also sue in their private capacity to recover the additional costs they have

incurred or will incur as a result of Defendants' nuisance and other appropriate damages, expenses,

costs and fees.

          Defendants also are liable for punitive damages to reflect the aggravating circumstances of

their intentional, willful, wanton, malicious and oppressive conduct as set forth herein. Defendants

acted or failed to act knowingly, willfully and deceptively, with gross negligence, maliciously, and/or

wantonly with conscious disregard of the public's health, safety, and welfare.




                                                    41
       Case
        Case3:18-cv-06808-WHO
             MDL No. 2913 Document
                              Document
                                   1-12 1 Filed
                                           Filed07/29/19
                                                 08/31/18 Page
                                                           Page5142ofof5243



                                    PRAYER FOR RELIEF

       THEREFORE, Plaintiffs pray for judgment as follows:

        1.     That this Court certify this action as a Class action pursuant to Federal Rule of Civil

Procedure 23(a), (b)(2) and (b)(3), and appoint Plaintiffs and their counsel to represent the ~J

Class and the PA Class;

       2.      That this Court enter judgment and award damages in favor of Plaintiffs and the NJ

Class and the PA Class, and against Defendants under the theories alleged herein;

       3.      That this Court enjoin Defendants from their unlawful conduct;

       4.      That this Court order Defendants to refund all monies obtained by means of their

violations of the New Jersey Consumer Fraud Act pursuant to N.J.S.A. 56:8-2.11, including

trebling such damages;

       6.      That this Court order Defendants to refund all monies obtained or statutory

damages, whichever is greater, by means of their violations of the Pennsylvania Unfair Trade

Practices and Consumer Protection Law, 73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq., including

trebling such damages;

       7.      That this Court award Plaintiffs all attorneys' fees, expenses and costs of this suit

to the fullest extent allowed by law;

       8.      That this Court award Plaintiffs punitive and tremble damages to the fullest extent

allowed by law;

       9.      That this Court award Plaintiffs pre-judgment and post-judgment interest at the

maximum rate allowable by law, compounded daily; and

        I 0.   That this Court grant such other, further, and different relief that the Court deems

necessary, just, and proper.



                                                 42
             Case
              Case3:18-cv-06808-WHO
                   MDL No. 2913 Document
                                    Document
                                         1-12 1 Filed
                                                 Filed07/29/19
                                                       08/31/18 Page
                                                                 Page5243ofof5243



                                 DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a jury trial on all

issues and claims so triable.

Dated: August 31, 2018                               ~12&
                                                     BERGER MONTAGUE           P.C.'---
                                                     Sherrie R. Savett (PA Bar No. 17646)
                                                     Barbara A. Podell (PA Bar No. 28583)
                                                     Russell D. Paul (PA Bar No. 71220)
                                                     1818 Market Street, Suite 3600
                                                     Philadelphia, PA 19103
                                                     Tel.: (215) 875-3000
                                                     Email: ssavett@bm.net
                                                             bpodell@bm.net
                                                             rpaul@bm.net

                                                     FREIWALD LAW
                                                     Aaron J. Freiwald (PA Bar No. 28583)
                                                     1500 Walnut Street, 18th Floor
                                                     Philadelphia, PA 191 02
                                                     Tel.: 215.875.8000
                                                     Email: ajf@freiwaldlaw.com

                                                     Attorneys for Plaintiffs and the Proposed
                                                     Classes


Kal8031870




                                                43
